Citation Nr: 0717576	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  99-15 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for ulcerative colitis.  

2.  Entitlement to service connection for hypertension, to 
include as due to exposure to herbicides.

3.  Entitlement to service connection for a disorder 
manifested by sore throat, to include as due to exposure to 
herbicides.

4.  Entitlement to service connection for right ear hearing 
loss, to include as due to exposure to herbicides.

5.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

David A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from June 1964 to May 
1967, and from April 1970 to August 1987.

This case comes to the Board of Veterans' Appeals (Board) 
from various RO rating decisions and was last remanded in May 
2003.  The claims concerning a disorder manifested by sore 
throat, right ear hearing loss, and lumbosacral strain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  In a May 2006 written statement, the veteran withdrew his 
claim for service connection for ulcerative colitis; this 
request was received by the Board prior to the promulgation 
of a decision on the claim.

2.  No complaints or diagnoses of elevated blood pressure or 
hypertension are noted in the veteran's service medical 
records; no competent medical evidence links the veteran's 
current hypertension to service, including as the result of 
presumed exposure to herbicides in Vietnam.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim concerning 
service connection for ulcerative colitis have been met, and 
the appeal on this matter is dismissed.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.204 (2006).

2.  The criteria for service connection for hypertension, to 
include as due to exposure to herbicides, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for service connection for ulcerative colitis

The veteran perfected a claim for service connection for 
ulcerative colitis in September 2004, but withdrew this 
appeal in a May 2006 written statement.  This statement was 
received by the Board prior to the promulgation of a decision 
on this matter.  As a result of the withdrawal, no 
allegations of error of fact or law concerning the claim for 
service connection for ulcerative colitis remain before the 
Board.  Consequently, the veteran's appeal as to this matter 
is dismissed.  See 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. 
§ 20.204.

II.  Duties to notify and assist concerning the
claim for service connection for hypertension

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Proper notice must be provided to 
a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

The RO advised the veteran of the first three elements 
required by Pelegrini II in a November 2003 letter.  
Furthermore, the November 2003 letter advised the veteran 
that "we need additional information and evidence" and 
asked him to notify the RO "of any records you believe are 
relevant to establishing your claim."  Thus, he has been 
effectively advised to submit all pertinent evidence in his 
possession, so the fourth element notice requirement has been 
satisfied.  

In an April 2006 letter, VA also provided the veteran with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although this particular notice was provided after 
the initial adjudication of the veteran's claim, he was not 
prejudiced thereby as the claim for service connection for 
hypertension is being denied, and hence no rating or 
effective date will be assigned.  VA has satisfied its notice 
requirements and has adjudicated and readjudicated the claim 
for service connection for hypertension during this appeal 
(in an October 2001 rating decision, a July 2003 rating 
decision, a September 2004 statement of the case, a March 
2005 supplemental statement of the case, a November 2005 
supplemental statement of the case, and a January 2006 
supplemental statement of the case).  Remanding this case 
simply for another readjudication following the April 2006 
letter would only serve to delay a Board decision on the 
merits.  

The voluminous claims file includes (in pertinent part) 
service medical records, VA clinical records, written 
statements from the veteran and his representative, and the 
transcript of the veteran's testimony at a December 2004 
local hearing and a May 2006 Board hearing.  Neither the 
veteran nor his representative have reported the existence of 
additional, missing evidence despite notice that they could 
do so.  

The veteran has not undergone a VA examination specifically 
for an opinion as to the etiology of any current 
hypertension, nor does the Board find that such an opinion is 
required.  A medical opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:  (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317, 
manifesting during an applicable presumptive period provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service- connected disability.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

As detailed below, the preponderance of the evidence is 
against a finding that the veteran had hypertension in 
service or to a compensable degree within one year of 
discharge from either period of active duty.  Because the 
evidence of record in this case does not satisfy subparagraph 
(B) of 38 C.F.R. § 3.159(c)(4), VA has no duty to provide an 
examination or seek a medical opinion.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Therefore, the veteran is not prejudiced by the Board's 
adjudication of this claim.  

III.  Service connection for hypertension,  
including as due to exposure to herbicides

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

There is no question that since service the veteran has been 
treated for hypertension.  This is confirmed by VA treatment 
records, the most recent one dated in February 2002.  
However, none of the service medical records from either 
period of active duty reflect any findings of elevated blood 
pressure (that is, diastolic pressure of at least 90), or any 
assessments or diagnosis of hypertension.  Moreover, the 
veteran (at both local and Board hearings) confirmed that 
during active duty he was never advised that he had high 
blood pressure.

Service connection for hypertension is presumed if it 
manifests to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  None of the medical records 
associated with the claims file indicate that the veteran was 
found to have hypertension within a year of his discharge 
from either period of active duty.  In fact, the earliest 
diagnosis of hypertension is found on a VA outpatient record 
dated in February 1998 (over ten years after his retirement 
from active duty in August 1987).  

The veteran has suggested (such as at his May 2005 Board 
hearing) that his current hypertension may be due to exposure 
to herbicides in Vietnam.  A veteran who, during active 
military service, served in Vietnam during the period 
beginning in January 1962 and ending in May 1975, is presumed 
to have been exposed to herbicides.  See 38 U.S.C.A. § 1116.  
Service records confirm that he had over two years and eleven 
months of foreign service, and that he received (in pertinent 
part) the Vietnam Service Medal with three Bronze Service 
Stars, the Republic of Vietnam Gallantry Cross Unit Citation 
(with Palm), and the Republic of Vietnam Campaign Medal.  
Thus, the Board finds this sufficient evidence that the 
veteran served in Vietnam during the Vietnam era, and he is 
therefore entitled to the presumption of exposure to 
herbicide agents.  

However, despite this presumption of exposure, presumptive 
service connection for hypertension as due to herbicide 
exposure is not provided for under the law.  Thus, service 
connection on a presumptive basis is not warranted.  38 
C.F.R. §§ 3.307(a), 3.309(e).  Moreover, no medical 
professional has related any current hypertension to the 
veteran's presumed exposure to herbicides, so service 
connection on a direct basis based on exposure to herbicides 
also is not warranted.

To the extent the veteran himself has suggested that his 
current hypertension was first manifested during active duty, 
or to a compensable degree within one year of either of his 
two separations from service (or is due to exposure to 
herbicides), as a layman he is not competent to provide a 
medical opinion on the etiology of this condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  While the veteran 
submitted, in November 2004, some articles obtained from the 
Internet concerning herbicides, one of which refers to 
hypertension as a disease "linked" to Agent Orange, such 
generic literature that does not apply medical principles 
regarding causation or etiology to the specific facts of his 
case does not have probative value.  See Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).  

In short, the preponderance of the evidence is against the 
claim for service connection for hypertension, to include as 
due to exposure to herbicides, and it must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

The appeal concerning service connection for ulcerative 
colitis is dismissed.

Service connection for hypertension, to include as due to 
exposure to herbicides, is denied.

REMAND

Service connection for a disorder manifested by sore throat

The veteran essentially claims that he has a sore throat 
condition which arose during active duty, possibly due to 
exposure to herbicides.  As noted above, service records 
confirm that he served in Vietnam.  Service medical records 
reflect numerous outpatient visits for complaints of sore 
throat (along with other nasal and respiratory symptoms) 
between July 1973 and October 1985.  The symptoms were 
variously diagnosed as tonsillitis, upper respiratory 
infection, viral syndrome, flu (cold virus), possible 
bronchitis, possible infection, and possible strep in lymph 
nodes.  

The veteran was seen at Darnell Army Community Hospital in 
January 1998 and November 2000 for complaints of sore throat.  
Following examinations, he was assessed as having bronchitis, 
an acute upper respiratory infection, and acute bronchitis.  

At a December 2002 VA examination, the veteran reported that 
he had a history of frequent sore throats, at least two per 
week.  He said he had lost his voice at least twice per 
month.  He denied having ever undergone a tonsillectomy or 
having been seen by an ENT specialist or allergist.  The 
examiner reviewed the service medical records and noted the 
numerous visits for throat infections and the like.  The 
examiner indicated that he "would have long ago thought of 
an immune problem or an allergy problem."  In any case, 
current head and neck examination was totally normal and the 
examiner was unable to diagnosis the veteran's reported 
history of repeated sore throat.  The examiner also wrote as 
follows:

I feel the [veteran] is trying to relate 
this problem to Agent Orange and I am 
unable to give a logical connection.  I 
do have a strong feeling that [the 
veteran] should have seen an immunologist 
or allergist a long time ago.  

Probably because there was no evidence of any throat 
condition, the examiner did not opine as to the relationship 
(if any) between any such condition and service (aside from 
any possible exposure to Agent Orange).  

Yet a subsequent VA outpatient examination (conducted in 
October 2003) did include the impression of frequent sore 
throats, although no underlying condition was identified.  In 
the report of this outpatient visit, the VA health care 
provider noted that he had apparently explained to the 
veteran that he did not have any disability that could be 
service connected with regard to Agent Orange.  Nevertheless, 
the health care provider did not opine as to whether this 
condition was otherwise related to service.  The veteran 
continued to complain of sore throat at a VA outpatient visit 
in January 2005.  

He has also submitted a May 2006 letter from a private 
physician who reported (in pertinent part) that she had 
treated him since November 2004.  She noted that active duty 
records revealed multiple visits for sinusitis, bronchitis, 
and laryngitis "most likely secondary to some allergy or 
exposure."  She also opined that the veteran's current 
laryngitis was "at least likely related to these diagnosed 
conditions while on active duty."  

In light of the treatment for sore throats in service, the 
post-service diagnoses of sore throat, and the somewhat 
favorable opinion from the private physician in May 2006, a 
remand is necessary for a VA examination to determine 
(1) whether there is some immunological, allergic, or 
some other type of condition underlying the veteran's 
frequent complaints of sore throat, and if so ; 
(2) whether that underlying condition can be related to 
service, including as due to exposure to herbicides.  

Prior to ordering this examination, the Agency of Original 
Jurisdiction (AOJ) should seek the actual treatment records 
from the private physician who wrote the May 2006 letter, as 
they may assist in determining whether there is an underlying 
throat condition.  The AOJ should also determine whether a CT 
scan of the veteran's sinuses was conducted in or around 
December 2002 (the possibility of such a scan is referenced 
in the VA examination report of December 2002, which also 
indicated that an addendum based on the scan would be 
prepared).  If such a scan was conducted, the report 
summarizing it should be sought, as well as any addendum to 
the December 2002 VA examination report.  



Service connection for right ear hearing loss

This issue arises from an October 2004 rating decision.  The 
veteran essentially claims that he currently has hearing loss 
of the right ear due to years of noise exposure during active 
duty while working as an aircraft mechanic.  (Service 
connection for hearing loss of the left ear was granted by an 
October 1987 rating decision).  During his May 2006 Board 
hearing, the veteran's representative also raised the claim 
that the veteran has right ear hearing loss as due to 
exposure to herbicides.  The veteran has indicated (such as 
at a June 2002 VA examination) that since separation he has 
been exposed to recreational noise from woodworking and 
automobile racing. 

Hearing loss for VA purposes (as defined by 38 C.F.R. § 
3.385) was confirmed at VA audiological examinations 
conducted in June 2002, September 2004, and May 2005.  
Service records confirm that the veteran's specialty in the 
Army was aircraft maintenance.  Service medical records 
include a flight physical examination report dated in August 
1971 which diagnosed bilateral high frequency hearing loss.  
Specifically with regard to the right ear, the auditory 
threshold at 3000 Hertz was 35 decibels.  At his May 1987 
retirement physical examination, the veteran's only right ear 
hearing loss was noted to be 10 decibels at 4000 Hertz and 10 
decibels at 5000 Hertz.

In any case, in light of the recent findings of hearing loss, 
and the service medical record indicating right ear hearing 
loss in August 1971, a remand is required for purposes of 
conducting a VA audiology examination.  

Increased rating for low back disability 

The veteran seeks a rating in excess of 10 percent for his 
lumbosacral strain.  Additional VA treatment records need to 
be obtained and associated with the record before the Board 
proceeds to decide this claim.  The most recent VA treatment 
records were associated with the claims file in April 2005.  
At his March 2006 Board hearing, however, the veteran 
indicated that he had been recently treated (within the prior 
month) for back symptoms at the VA medical facility in 
Temple, Texas.  He also indicated that he was scheduled to 
undergo a CT scan of his back at this facility in June 2006.  
These medical records should be sought, along with any other 
records of treatment for the veteran's low back disability 
dated since April 2005.  

Accordingly, the case is REMANDED to the AOJ for the 
following action:  

1.  The AOJ should determine whether a CT 
scan of the veteran's sinuses was 
conducted at a VA facility in or around 
December 2002 (as possibly suggested in 
the December 2002 VA examination report).  
If so, obtain a copy of this CT scan 
report, as well as any addendum to the 
December 2002 VA examination report.

2.  With any needed assistance from the 
veteran, obtain all records of treatment 
from the private physician who wrote the 
May 2006 letter on his behalf and 
associate them with the claims folder.

3.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him for 
low back symptoms since November 2005.  
Provide him with release forms and ask 
him to sign and return a copy for each 
health care provider identified, and for 
whose treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  

4.  Obtain and associate with the claims 
file copies of all records for treatment 
provided to the veteran for his low back 
at the Temple VAMC from April 2005 to the 
present, including the results of any CT 
scan conducted in June 2006.  

5.  Schedule a new VA throat examination.  
Any tests deemed necessary, if any, 
should be performed.  The examiner should 
review the veteran's service and post-
service treatment records and answer the 
following questions:

a.  Is there some immunological, 
allergic, or other type of condition 
underlying the veteran's frequent 
complaints of sore throat, and, if 
so, what is it?  

b.  If there is an identifiable 
underlying condition, is it is at 
least as likely as not (i.e., 
probability of at least 50 percent 
or greater) that this underlying 
condition is either related to one 
or both of the periods of active 
duty, or due to exposure to 
herbicides?  

6.  Schedule the veteran for a VA 
ear/audiological examination, to include 
audiological testing.  The claims folder 
must be made available to the examiner 
for review.  As part of the examination, 
the examiner is requested to answer the 
following questions:

a.  Does the veteran currently have 
hearing loss of the right ear?

b.  If so, is it at least as likely 
as not (i.e., probability of at 
least 50 percent or greater) that 
the right ear hearing loss (a) is 
related to any noise exposure during 
active duty, (b) was manifested to a 
compensable degree within one year 
of either of the veteran's 
separations from active duty in May 
1967 or August 1967, (c) is 
otherwise related to an event, 
injury, or disease in service, 
and/or (d) is related to exposure to 
herbicides in service?  

7.  Thereafter, re-adjudicate the claims 
on appeal.  If they remain denied, 
provide the veteran and any 
representative with a supplemental 
statement of the case which discusses all 
relevant actions taken, references all 
pertinent legal authority, and summarizes 
all relevant evidence.  Allow the 
appropriate period for response.  

Thereafter, return the case to the Board, if in order.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remands 
require expeditious handling.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).




	                     
______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of 
Veterans'Appeals


 Department of Veterans Affairs


